Application for writ of certiorari in condemnation proceedings.
The transcript of the record attached as an exhibit to the petition is not certified to.
In the Spafford case 110 So. Rep. 451, an appropriation of lands was ordered and made pending condemnation proceedings, in violation of organic property rights that could not be adequately remedied on writ of error after final judgment in the condemnation proceedings.
In this case there was no illegal appropriation of the lands before condemnation. Errors committed in condemnation proceedings may be reviewed on writ of error. Even though a supersedeas on a writ of error in condemnation proceedings be not allowable under the statute; yet, if the preservation of the particular property in its existing status be essential to the administration of justice in the cause, the Constitution empowers this Court "to issue all writs necessary or proper to the complete exercise of its jurisdiction"; and this authority may be exercised upon proceedings by writ of error or appeal as well as by certiorari or other original writs or process.
The petitioners have refused to participate in the proceedings *Page 815 
to determine the value of the lands; and errors if any in the condemnation proceedings, that injure the petitioners were remediable by writ of error. The proceedings complained of do not show such vital irregularity with irremediable injury to the petitioners as to justify the issuing of a writ of certiorari.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur.